Citation Nr: 1429834	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1962.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for bilateral hearing loss, tinnitus, and asbestosis.

In July 2013, the Veteran appeared at a hearing at the RO before the undersigned.  A transcript of that hearing is in the claims file.

In December 2013, the Board remanded the issues on appeal in order to obtain outstanding VA treatment records and afford the Veteran VA examinations.  

The claims of service connection for bilateral hearing loss and tinnitus were granted by the RO in an April 2014 rating decision and are no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board directed the AOJ to obtain all outstanding VA treatment records.  No additional VA treatment records have been associated with the claims file.  There is no indication in the record as to whether these records were requested.  

The February 2014 VA examiner concluded that there was no evidence of an asbestos related respiratory condition.  It does not appear, however, that the examiner was in possession of the private treatment records from Dr. Patel dated August 2013 through February 2014.  Dr. Patel concluded that the Veteran had severe obstructive and restrictive ventilator dysfunction with pulmonary fibrosis related to asbestos exposure, but did not provide reasons for these conclusions.  A clarification is needed from the VA examiner as to whether he is still of the same opinion after consideration of Dr. Patel's conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  

Efforts to obtain this evidence must continue until it is obtained or it is reasonably certain that it does not exist or that further efforts would be futile.  All efforts must be documented in the claims file. 

2.  After obtaining available records, forward the claims file to the February 2014 VA examiner for the purposes of obtaining an addendum opinion.  If another examination is needed, one should be scheduled.  If the previous examiner is unavailable, a similarly qualified medical professional should provide the needed review and addendum.

The examiner should address Dr. Patel's diagnosis of severe obstructive and restrictive ventilator dysfunction with pulmonary fibrosis and his statement that the condition was related to asbestos exposure.  The examiner should state whether he agrees with Dr. Patel's determinations or they in any way change the opinion provided in February 2014.  

3.  If the issue on appeal remains denied, issue another Supplemental Statement of the Case (SSOC) and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

